DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Response to Amendment
Entry of Amendments

Claim(s) 1, 12 and 23 have been amended.

Rejections under 35 USC 102 and 103
Applicant’s arguments with respect to claim(s) 1-33 have been considered but are moot because the arguments do not apply to new reference(s) and/or ground(s) being used in the current rejection.



Rejections under 35 USC 102 and 103
Applicant's amendments with respect to Claim(s) 1-33 have been considered but are moot because the arguments do not apply to the reference(s) and/or ground(s) being used in the current rejection.
For further details see the rejections/objections for Claim(s) 1-33 herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11-12, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chevallier et al. (US 5875142; hereinafter Chevallier) in view of Kim et al. (US 20200057580). 
Regarding claim 1, Chevallier teaches in figure(s) 1-5 a temperature control circuit for an electronic device, comprising: 
a temperature detector (temperature detection circuit 200; figs. 3,5), configured to detect a temperature of the electronic device (memory ic 160) and generate first evaluation information (operational ic temp. signal temp<3:0>; figs. 3,5); 
a status detection circuit (status register 164 with processor 161), configured to detect a work status (stored temperature status of 200; col. 3 lines 39-52) of at least one circuit module in the electronic device and generate second evaluation information (stored detected temp. range data); and 

    PNG
    media_image1.png
    301
    459
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    626
    493
    media_image2.png
    Greyscale

a control circuit (control circuitry 162), coupled to the temperature detector and the status detection circuit (col. 3 lines 25-30 :- control circuit 162 can receive output data from the temperature detector and determine the present range of the integrated circuit operating temperature) and configured to adjust at least one electronic parameter (memory programming pulse timing; col. 6 lines 2-6) of the electronic device according to the first evaluation information (operation temperature) and the second evaluation information (programming temp. range) to control the temperature (calculated temperature range) of the electronic device (col. 6 lines 2-6 :- The control can adjust operation of the memory based upon the temperature. For example, the timing of a programming pulse of a flash memory can be adjusted based upon the measured operating temperature. Thus the operation of the circuit can be adjusted as the temperature changes).
Chevallier does not teach explicitly wherein the second evaluation information corresponds to a busy status of the at least one circuit module; and the adjusting of the at least one electronic parameter of the electronic device is affected by the busy status of the at least one circuit module.
However, Kim teaches in figure(s) 1-15 wherein the second evaluation information (@RB signal generator 101; fig. 2) corresponds to a busy status (RB#; figs. 7,8) of the at least one circuit module (peripheral circuit 120; fig. 2); and the adjusting of the at least one electronic parameter (memory operation step S260 in fig. 10; para. 13 - a method for operating a semiconductor memory device … controlling a ready-busy signal output from the semiconductor memory device to the controller according to a temperature of the semiconductor memory device; figs. 9-11) of the electronic device (memory array 110) is affected by the busy status (RB#) of the at least one circuit module (120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the second evaluation information corresponds to a busy status of the at least one circuit module as taught by Kim in order to provide device control incorporating information related to ready/busy state as evidenced by “controlling of the ready-busy signal, based on the comparison result, may include: standing by, when the temperature is higher than the reference temperature, for a predetermined dummy busy time; and changing the state of the ready-busy signal from the busy state to a ready state after the predetermined dummy busy time." (abstract).

Regarding claim 11, Chevallier teaches in figure(s) 1-5 the temperature control circuit according to claim 1, wherein the at least one electronic parameter comprises at least one of a system voltage of the electronic device, a system frequency of the electronic device (col. 6 lines 26-27 :- controller uses the detection circuit output to adjust memory operation, such as operating frequency), an input voltage of the at least one circuit module (col. 5 lines 8-12 :- threshold voltage of transistor 230 and the forward biased voltage drop of diode 232 are temperature sensitive, as explained below, the sensing unit 212 varies the temperature reference voltage, Tref, on node 211 in response to changes in the operating temperature of the integrated circuit), an output voltage of the at least one circuit module and weight information of the at least one circuit module.

Regarding claim 12, Chevallier teaches in figure(s) 1-5 a memory storage device (memory ic 160; fig. 3), comprising: a connection interface unit (i/o connection interface between 160 and 161), configured to couple to a host system (microprocessor 161); a rewritable non-volatile memory module (memory arrays 104/160 in fig. 1B; clm. 15 - non-volatile memory cells;  col. 2 lines 64-65 :- memory, including data read, data write, and erase operations.); a memory control circuit unit (control circuitry 162); and a temperature control circuit (temperature detection circuit 200; figs. 3,5), coupled to the connection interface unit (160[Wingdings font/0xDF][Wingdings font/0xE0]161), the rewritable non-volatile memory module (104/160) and the memory control circuit unit (control circuitry 162), wherein the temperature control circuit (200) is configured to detect a temperature of the memory storage device (160) and generate first evaluation information (operational ic temp. signal temp<3:0>), the temperature control circuit (200) is further configured to detect a work status (stored temperature status of 200) of at least one circuit module (status register 164) in the memory storage device and generate second evaluation information (stored detected temp. range data), and the temperature control circuit is further configured to adjust at least one electronic parameter (memory programming pulse timing) of the memory storage device according to the first evaluation information (operation temperature) and the second evaluation information (programming temp. range) to control the temperature (calculated temperature range) of the memory storage device (col. 6 lines 2-6 :- The control can adjust operation of the memory based upon the temperature. For example, the timing of a programming pulse of a flash memory can be adjusted based upon the measured operating temperature. Thus the operation of the circuit can be adjusted as the temperature changes).
Chevallier does not teach explicitly wherein the second evaluation information corresponds to a busy status of the at least one circuit module; and the adjusting of the at least one electronic parameter of the electronic device is affected by the busy status of the at least one circuit module.
However, Kim teaches in figure(s) 1-15 wherein the second evaluation information (@RB signal generator 101; fig. 2) corresponds to a busy status (RB#; figs. 7,8) of the at least one circuit module (peripheral circuit 120; fig. 2); and the adjusting of the at least one electronic parameter (step S260 in fig. 10; para. 13 - a method for operating a semiconductor memory device … controlling a ready-busy signal output from the semiconductor memory device to the controller according to a temperature of the semiconductor memory device; figs. 9-11) of the electronic device (memory array 110) is affected by the busy status (RB#) of the at least one circuit module (120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the second evaluation information corresponds to a busy status of the at least one circuit module as taught by Kim in order to provide device control incorporating information related to ready/busy state as evidenced by “controlling of the ready-busy signal, based on the comparison result, may include: standing by, when the temperature is higher than the reference temperature, for a predetermined dummy busy time; and changing the state of the ready-busy signal from the busy state to a ready state after the predetermined dummy busy time." (abstract).

Regarding claim 22, Chevallier teaches in figure(s) 1-5 the memory storage device according to claim 12, wherein the at least one electronic parameter comprises at least one of a system voltage of the memory storage device, a system frequency of the memory storage device (col. 6 lines 26-27 :- controller uses the detection circuit output to adjust memory operation, such as operating frequency), an input voltage of the at least one circuit module (col. 5 lines 8-12 :- threshold voltage of transistor 230 and the forward biased voltage drop of diode 232 are temperature sensitive, as explained below, the sensing unit 212 varies the temperature reference voltage, Tref, on node 211 in response to changes in the operating temperature of the integrated circuit), an output voltage of the at least one circuit module and weight information of the at least one circuit module. 

Regarding claim 23, Chevallier teaches in figure(s) 1-5 a temperature control method for a memory storage device (memory ic 160; fig. 3), and the temperature control method comprising: 
detecting a temperature (@200; figs. 3,5) of the memory storage device (memory ic 160) and generating first evaluation information (operational ic temp. signal temp<3:0>; figs. 3,5); 
detecting a work status (stored temperature status of 200) of at least one circuit module (@status register 164 with processor 161) in the memory storage device and generating second evaluation information (stored detected temp. range data); and 
adjusting (@control 162) at least one electronic parameter (memory programming pulse timing) of the memory storage device according to the first evaluation information (operation temperature) and the second evaluation information (programming temp. range) to control the temperature (calculated temperature range) of the memory storage device (col. 6 lines 2-6 :- The control can adjust operation of the memory based upon the temperature. For example, the timing of a programming pulse of a flash memory can be adjusted based upon the measured operating temperature.Thus the operation of the circuit can be adjusted as the temperature changes).
Chevallier does not teach explicitly wherein the second evaluation information corresponds to a busy status of the at least one circuit module; and the adjusting of the at least one electronic parameter of the electronic device is affected by the busy status of the at least one circuit module.
However, Kim teaches in figure(s) 1-15 wherein the second evaluation information (@RB signal generator 101; fig. 2) corresponds to a busy status (RB#; figs. 7,8) of the at least one circuit module (peripheral circuit 120; fig. 2); and the adjusting of the at least one electronic parameter (step S260 in fig. 10; para. 13 - a method for operating a semiconductor memory device … controlling a ready-busy signal output from the semiconductor memory device to the controller according to a temperature of the semiconductor memory device; figs. 9-11) of the electronic device (memory array 110) is affected by the busy status (RB#) of the at least one circuit module (120).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the second evaluation information corresponds to a busy status of the at least one circuit module as taught by Kim in order to provide device control incorporating information related to ready/busy state as evidenced by “controlling of the ready-busy signal, based on the comparison result, may include: standing by, when the temperature is higher than the reference temperature, for a predetermined dummy busy time; and changing the state of the ready-busy signal from the busy state to a ready state after the predetermined dummy busy time." (abstract).

Regarding claim 33, Chevallier teaches in figure(s) 1-5 the temperature control method according to claim 23, wherein the at least one electronic parameter comprises at least one of a system voltage of the memory storage device, a system frequency of the memory storage device (col. 6 lines 26-27 :- controller uses the detection circuit output to adjust memory operation, such as operating frequency), an input voltage of the at least one circuit module (col. 5 lines 8-12 :- threshold voltage of transistor 230 and the forward biased voltage drop of diode 232 are temperature sensitive, as explained below, the sensing unit 212 varies the temperature reference voltage, Tref, on node 211 in response to changes in the operating temperature of the integrated circuit), an output voltage of the at least one circuit module and weight information of the at least one circuit module.

Claim(s) 5, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chevallier in view of Kim, and further in view of Tuers et al. (US 20150363342).
Regarding claim 5, Chevallier in view of Kim teaches the temperature control circuit according to claim 1, 
Chevallier does not teach explicitly wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module.
However, Tuers teaches in figure(s) 1-6 wherein the work status of the at least one circuit module corresponds to a busy status (rdy/bsy signal of 330; fig. 3) of the at least one circuit module (flash package 320) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module as taught by Tuers in order to provide "each memory die waits a different number of clock cycles before attempting to send its pulse status after determining that the shared ready/busy line is in use" (abstract).

Regarding claim 16, Chevallier in view of Kim teaches the memory storage device according to claim 12,
Chevallier does not teach explicitly wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module.
However, Tuers teaches in figure(s) 1-6 wherein the work status of the at least one circuit module corresponds to a busy status (rdy/bsy signal of 330; fig. 3) of the at least one circuit module (flash package 320) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module as taught by Tuers in order to provide "each memory die waits a different number of clock cycles before attempting to send its pulse status after determining that the shared ready/busy line is in use" (abstract).

Regarding claim 27, Chevallier in view of Kim teaches the temperature control method according to claim 23,
Chevallier does not teach explicitly wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module.
However, Tuers teaches in figure(s) 1-6 wherein the work status of the at least one circuit module corresponds to a busy status (rdy/bsy signal of 330; fig. 3) of the at least one circuit module (flash package 320) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the work status of the at least one circuit module corresponds to a busy status of the at least one circuit module as taught by Tuers in order to provide "each memory die waits a different number of clock cycles before attempting to send its pulse status after determining that the shared ready/busy line is in use" (abstract).

Claim(s) 6, 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chevallier in view of Kim, and further in view of Tsurumaru et al. (US 10116296).
Regarding claim 6, Chevallier in view of Kim teaches the temperature control circuit according to claim 1, 
Chevallier does not teach explicitly further comprising: a current meter, coupled to the control circuit and configured to detect a current of the electronic device and generate third evaluation information, wherein the control circuit further adjusts the at least one electronic parameter of the electronic device according to the third evaluation information.
However, Tsurumaru teaches in figure(s) 1-29 Chevallier does not teach explicitly further comprising: a current meter (current detector 11, 417; figs. 9-10), coupled to the control circuit and configured to detect a current of the electronic device (electronic device 21C/2C) and generate third evaluation information (drive current), wherein the control circuit (control circuit 40) further adjusts the at least one electronic parameter (setting reference voltage or overcurrent abnormal state based on current in figs. 13, 14) of the electronic device (electronic device 21C/2C) according to the third evaluation information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having Chevallier does not teach explicitly further comprising: a current meter, coupled to the control circuit and configured to detect a current of the electronic device and generate third evaluation information, wherein the control circuit further adjusts the at least one electronic parameter of the electronic device according to the third evaluation information as taught by Tsurumaru in order to provide "The second semiconductor integrated circuit device has a storage device storing a temperature characteristic of a current mirror ratio of the power semiconductor device, a temperature detecting unit calculating temperature on the basis of an output of the temperature detection circuit, and an overcurrent detection control unit controlling the overcurrent detection circuit on the basis of the temperature detected by the temperature detecting unit and the temperature characteristic of the current mirror ratio stored in the storage device." (abstract).

Regarding claim 17, Chevallier in view of Kim teaches the memory storage device according to claim 12, 
Chevallier does not teach explicitly wherein the temperature control circuit is further configured to detect a current of the memory storage device and generate third evaluation information, and the temperature control circuit is further configured to adjust the at least one electronic parameter of the memory storage device according to the third evaluation information.
However, Tsurumaru teaches in figure(s) 1-29 wherein the temperature control circuit is further configured to detect a current (current detector 11, 417; figs. 9-10) of the memory storage device (electronic device 21C/2C) and generate third evaluation information (drive current), and the temperature control circuit (control circuit 40) is further configured to adjust the at least one electronic parameter (setting reference voltage or overcurrent abnormal state based on current in figs. 13, 14) of the memory storage device (electronic device 21C/2C) according to the third evaluation information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the temperature control circuit is further configured to detect a current of the memory storage device and generate third evaluation information, and the temperature control circuit is further configured to adjust the at least one electronic parameter of the memory storage device according to the third evaluation information as taught by Tsurumaru in order to provide "The second semiconductor integrated circuit device has a storage device storing a temperature characteristic of a current mirror ratio of the power semiconductor device, a temperature detecting unit calculating temperature on the basis of an output of the temperature detection circuit, and an overcurrent detection control unit controlling the overcurrent detection circuit on the basis of the temperature detected by the temperature detecting unit and the temperature characteristic of the current mirror ratio stored in the storage device." (abstract).

Regarding claim 28, Chevallier in view of Kim teaches the temperature control method according to claim 23, 
Chevallier does not teach explicitly further comprising: detecting a current of the memory storage device and generating third evaluation information; and adjusting the at least one electronic parameter of the memory storage device according to the third evaluation information.
However, Tsurumaru teaches in figure(s) 1-29 further comprising: detecting a current (@current detector 11, 417; figs. 9-10) of the memory storage device (electronic device 21C/2C) and generating third evaluation information (drive current); and adjusting (@control circuit 40) the at least one electronic parameter (setting reference voltage or overcurrent abnormal state based on current in figs. 13, 14) of the memory storage device (electronic device 21C/2C) according to the third evaluation information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having further comprising: detecting a current of the memory storage device and generating third evaluation information; and adjusting the at least one electronic parameter of the memory storage device according to the third evaluation information as taught by Tsurumaru in order to provide "The second semiconductor integrated circuit device has a storage device storing a temperature characteristic of a current mirror ratio of the power semiconductor device, a temperature detecting unit calculating temperature on the basis of an output of the temperature detection circuit, and an overcurrent detection control unit controlling the overcurrent detection circuit on the basis of the temperature detected by the temperature detecting unit and the temperature characteristic of the current mirror ratio stored in the storage device." (abstract).

Claim(s) 10, 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chevallier in view of Kim, and further in view of Sutardja et al. (US 20070188254).
Regarding claim 10, Chevallier in view of Kim teaches the temperature control circuit according to claim 1, 
Chevallier does not teach explicitly further comprising: a compensation circuit, coupled to the control circuit and configured to generate at least one compensation parameter according to the temperature of the electronic device to compensate at least one analog circuit related to the at least one electronic parameter.
However, Sutardja teaches in figure(s) 1-57 further comprising: a compensation circuit, coupled to the control circuit (controller 56; fig. 4) and configured to generate at least one compensation parameter (operating frequency 404,414 in fig. 10) according to the temperature of the electronic device (memory 48) to compensate at least one analog circuit (crystal oscillator 44) related to the at least one electronic parameter (operating frequency 404,414 in fig. 10, para. 77 - temperature compensated on-chip semiconductor oscillator; fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having further comprising: a compensation circuit, coupled to the control circuit and configured to generate at least one compensation parameter according to the temperature of the electronic device to compensate at least one analog circuit related to the at least one electronic parameter as taught by Sutardja in order to provide "Memory stores calibration parameters and selects at least one of the calibration parameters based on the first temperature. A semiconductor oscillator generates an output signal having a frequency that is based on the calibration parameters. A heater adjusts the first temperature to a predetermined temperature. A disabling circuit disables the heater after the calibration parameters are stored in the memory." (abstract).

Regarding claim 21, Chevallier in view of Kim teaches the memory storage device according to claim 12, 
Chevallier does not teach explicitly wherein the temperature control circuit is further configured to generate at least one compensation parameter according to the temperature of the memory storage device to compensate at least one analog circuit related to the at least one electronic parameter.
However, Sutardja teaches in figure(s) 1-57 wherein the temperature control circuit (controller 56; fig. 4) is further configured to generate at least one compensation parameter (operating frequency 404,414 in fig. 10) according to the temperature of the memory storage device (memory 48) to compensate at least one analog circuit (crystal oscillator 44) related to the at least one electronic parameter (operating frequency 404,414 in fig. 10, para. 77 - temperature compensated on-chip semiconductor oscillator; fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having wherein the temperature control circuit is further configured to generate at least one compensation parameter according to the temperature of the memory storage device to compensate at least one analog circuit related to the at least one electronic parameter as taught by Sutardja in order to provide "Memory stores calibration parameters and selects at least one of the calibration parameters based on the first temperature. A semiconductor oscillator generates an output signal having a frequency that is based on the calibration parameters. A heater adjusts the first temperature to a predetermined temperature. A disabling circuit disables the heater after the calibration parameters are stored in the memory." (abstract).

Regarding claim 32, Chevallier in view of Kim teaches the temperature control method according to claim 23, 
Chevallier does not teach explicitly further comprising: generating at least one compensation parameter according to the temperature of the memory storage device to compensate at least one analog circuit related to the at least one electronic parameter.
However, Sutardja teaches in figure(s) 1-57 further comprising: generating (@controller 56; fig. 4) at least one compensation parameter (operating frequency 404,414 in fig. 10) according to the temperature of the memory storage device (memory 48) to compensate at least one analog circuit (crystal oscillator 44) related to the at least one electronic parameter (operating frequency 404,414 in fig. 10, para. 77 - temperature compensated on-chip semiconductor oscillator; fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chevallier by having further comprising: generating at least one compensation parameter according to the temperature of the memory storage device to compensate at least one analog circuit related to the at least one electronic parameter as taught by Sutardja in order to provide "Memory stores calibration parameters and selects at least one of the calibration parameters based on the first temperature. A semiconductor oscillator generates an output signal having a frequency that is based on the calibration parameters. A heater adjusts the first temperature to a predetermined temperature. A disabling circuit disables the heater after the calibration parameters are stored in the memory." (abstract).

Allowable Subject Matter
Claim(s) 2-4, 7-9, 13-15, 18-20, 24-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, 13 and 24 the prior arts of record do not fairly teach or suggest “wherein the at least one circuit module comprises a first circuit module and a second circuit module, and an operation that the status detection circuit detects the work status of the at least one circuit module in the electronic device and generates the second evaluation information comprises: detecting a first work status of the first circuit module; detecting a second work status of the second circuit module; and generating the second evaluation information according to the first work status, the second work status, first weight information of the first circuit module and second weight information of the second circuit module.” including all of the limitations of the base claim and any intervening claims.

Regarding claim(s) 7, 18 and 29, the prior arts of record do not fairly teach or suggest “wherein the control circuit comprises: a comparator, configured to generate adjustment information according to the second evaluation information and at least one threshold information; and an adjustment circuit, coupled to the comparator and configured to adjust the at least one electronic parameter of the electronic device from a first electronic parameter to a second electronic parameter according to the adjustment information to lower the temperature of the electronic device.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 3-4, 8-9, 14-15, 19-20, 25-26 and 30-31 would be allowable for dependent upon the allowable base claim(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/           Primary Examiner, Art Unit 2858